Title: From Benjamin Franklin to Jean-Baptiste LeRoy, 20 April 1772
From: Franklin, Benjamin
To: Le Roy, Jean-Baptiste


Dear Sir,
London, April 20. 1772
I received your Favour of March 5 per M. Dazoux, and shall be glad of any Opportunity of doing him Service. It gave me great Pleasure to learn by him, that you are well and happily married, on which I give you Joy. ’Tis after all the most natural State of Man.
Mr. West our President concerning whom you make Enquiry, is esteemed as a good Antiquarian, but has not distinguish’d himself in any other Branch of Science. He is a Member of Parliament, was formerly Secretary to the Treasury, and is very rich.
I am glad to hear that a Voyage is intended from France to the North Pole. The World owes much to the noble Spirit with which your Nation pursues the Improvement of Knowledge, and to the Liberality with which you communicate what you acquire to the rest of Mankind. I hope your Philosophers on that Voyage will be able to discover more clearly the Cause of the Aurora Borealis, and a Passage round the North of America.
I suppose Care has been taken to make their Ships very strong, that they may bear thumping among the Ice. My best Wishes will attend them, for their Success and safe Return.
Messrs. Banks and Solander, are to sail with two Ships in about a Fortnight, for the South. They expect to be out near 4 Years. They present their Compliments, and are pleas’d with the Notice you honour them with, in your Letter to me. Sir Jno Pringle continues well and presents his respectful Compliments to you. I am with the most perfect Esteem, Dear Sir &c.
M. Le Roy
